Citation Nr: 1201360	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-07 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for residuals of a left shoulder injury (degenerative joint disease (DJD) of the left acromioclavicular joint), rated as 10 percent disabling beginning on February 1, 2009, to include whether the reduction was proper.

2.  Entitlement to an effective date earlier than October 31, 2006, for the assignment of a 40 percent disability evaluation for residuals of surgery of the right knee with DJD and Osgood-Schlatter Disease (OSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in August 2007 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of entitlement to restoration of a 30 percent evaluation for residuals of a left shoulder injury to include whether the reduction was proper is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 16, 2003, the RO received the Veteran's claim for increased evaluation for right knee disability.  At the July 1, 2003, VA examination, the Veteran's right knee demonstrated a 20 degree flexion deformity.   

2.  It is not factually ascertainable that an increase in disability had occurred for the Veteran's right knee disability within the year prior to May 16, 2003.


CONCLUSION OF LAW

The criteria for an effective date of May 16, 2003, but no earlier, for the assignment of a 40 percent disability evaluation for residuals of surgery of the right knee with DJD and OSD have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011), 4.71a, Diagnostic Code 5256 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Earlier Effective Date

The effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o)(1) (2011).  The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(o)(2) (2011).  

In general, three possible dates may be assigned depending on the facts of a case, (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)  (2011)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) (2011)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) (2011)).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2011). 


The Board notes that the current 40 percent evaluation was assigned in an August 9, 2007 rating decision effective October 31, 2006, pursuant to a Board decision dated June 28, 2007, which granted the increased evaluation.  The rating decision noted that the 40 percent was assigned from October 31, 2006, the date of the VA (QTC) examination showing that the Veteran's right knee condition had progressed to a nearly ankylosed knee joint and that medical evidence prior to this date did not show a factually ascertainable increase in disability.

Historically, the Veteran filed his original claim for service connection for right knee problems in January 1986.  Service connection was established for OSD of the right knee effective from January 17, 1986, and a 10 percent disability evaluation was assigned.  In June 1999, service connection for DJD of the right knee was granted and ratings were assigned as follows:  30 percent effective from May 20, 1998; 100 percent effective from October 7, 1998; 10 percent effective from December 1, 1998; 100 percent effective from May 19, 1999, and 10 percent effective from July 1, 1999.  In December 1999, the rating was changed from 10 percent to 20 percent effective from July 1, 1999.  The Veteran was notified of this decision on January 6, 2000.

The Board notes that after the RO issued the letter on January 6, 2000, the Veteran submitted VA Forms 21-674, Request for Approval of School Attendance, for his son, [redacted], and his stepdaughter, [redacted], as well as VA Form 21-686C, Declaration of Status of Dependents, and a request to transfer the claims folder to St. Petersburg, Florida.  After January 2000 and until May 2003, the record is absent any request for adjustment in disability rating for any disability.    

VA medical records dated from August 2000 to March 2002 indicate that he was seen for complaints of pain, loss of range of motion, and swelling and that in November 2000, as he was considering a diagnostic scope to assess cartilage and remove screws, he noted that he was seeking to reopen a workman's comp case regarding these issues. 

In May 2003, the Veteran requested a reevaluation of his right knee and shoulder disabilities.  He specifically reported experiencing increased pain and lack of mobility for the prior several weeks and noted that this increased pain had cost him his job due to the inability to do quality work for his employer.

In June 2003, VA received a letter from the Veteran in which he noted that the last time he had seen a doctor was in Florida in 2000 and that since then, he had being having decreased motion and pain almost all the time.  The Veteran reported that his right ankle had become unstable and that he found it difficult to concentrate due to the pain.  He also stated that he could not get down on his knees and that his knees did not give him support.  

The Veteran underwent VA examination in July 2003 at which time he reportedly had an antalgic gait.  The Veteran was also noted to have been using a cane and limping on his right knee.  The Veteran denied giving way and locking up.  He did, however, report swelling if he was on his leg for more than two hours.  He also reported being unable to wear a brace or a splint because they irritated his skin.  The Veteran denied additional limitation in range of motion of his knee with repetitive motion and with flare-ups.

Physical examination demonstrated a 20- degree flexion deformity.  The Veteran could flex only to 85 degrees.  There was no medial or lateral instability and McMurray and Lachman signs were negative.  The patella did not have crepitus and had minimal motion.  

In August 2003, the Veteran noted that he received a letter on August 20, 2003 which stated that he did not report any locking of his knee or giving out of his knee.  The Veteran stated, "The fact is that I did inform the doctor that on occasion my knee does give out and I fall down.  I also told the doctor that the knee pops with every step I take.  I have also had occasions when the knee would lock and make it extremely difficult to sit down or do anything for several minutes.  I did not deny additional limitations in range of motion with regard to repetitive motion and during flare-ups.  I believe that I informed the doctor that the knee gets worse when I am on my feet for two or more hours. ..."

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

With respect to the knee, to warrant a disability evaluation higher than 30 percent, there must be ankylosis (Diagnostic Code 5256) or extension limited to 30 degrees or more.  In this case, the only medical evidence of record pertaining to the Veteran's right knee dated between May 16, 2002, and October 31, 2006, is the July 2003 VA examination.  The July 2003 VA examiner noted that the Veteran demonstrated a 20 degree flexion deformity.  A flexion deformity, or contracture, is the inability to fully straighten the knee either actively or passively.  Diagnostic Code 5256 provides a 40 percent rating where there is unfavorable ankylosis of the knee in flexion between 10 and 20 degrees.  The Board finds that this is equivalent to knee ankylosis in flexion between 10 degrees and 20 degrees; thus warranting a 40 percent disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

  
ORDER

Entitlement to an effective date of May 16, 2003, but no earlier, for the assignment of a 40 percent disability evaluation for residuals of surgery of the right knee with DJD and OSD, is granted.


REMAND

In August 2008, the RO proposed to reduce the disability rating for the Veteran's left shoulder from 30 percent to 10 percent.  In a November 21, 2008, letter, the Veteran was informed that his compensation rate was reduced as VA had determined that his service-connected left shoulder disability had improved and his assigned disability rating had been reduced from 30 percent to 10 percent effective February 1, 2009.  In January 2009, the RO received the Veteran's Notice of Disagreement with respect to this issue.  The RO must now issue a Statement of the Case and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to restoration of a 30 percent evaluation for residuals of a left shoulder injury, rated as 10 percent disabling beginning on February 1, 2009, to include whether the reduction was proper.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


